     Case 2:19-cr-00282-RGK Document 54 Filed 09/04/19 Page 1 of 3 Page ID #:220



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                  No. CR 19-282-RGK-GJS

14             Plaintiff,                       GOVERNMENT’S EX PARTE APPLICATION
                                                FOR ORDER SEALING DOCUMENTS;
15                   v.                         DECLARATION OF EDDIE A. JAUREGUI

16   ZHONGTIAN LIU ET AL.,
17             Defendants.
18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Eddie A. Jauregui
23   and Roger A. Hsieh, hereby applies ex parte for an order that the
24   Unredacted Versions of Exhibits 1 and 8 to the Government’s Motion
25   for Certification of Facts and Issuance of Order to Show Cause (Dkt.
26   52) be filed under seal.
27

28

                                            1
     Case 2:19-cr-00282-RGK Document 54 Filed 09/04/19 Page 2 of 3 Page ID #:221



 1        This ex parte application is based upon the attached declaration

 2   of Eddie A. Jauregui.

 3   Dated: September 4, 2019             Respectfully submitted,

 4                                        NICOLA T. HANNA
                                          United States Attorney
 5
                                          BRANDON D. FOX
 6                                        Assistant United States Attorney
                                          Chief, Criminal Division
 7

 8

 9                                        Eddie A. Jauregui
                                          Roger A. Hsieh
10                                        Assistant United States Attorneys

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:19-cr-00282-RGK Document 54 Filed 09/04/19 Page 3 of 3 Page ID #:222



 1                        DECLARATION OF EDDIE A. JAUREGUI
 2        I, EDDIE A. JAUREGUI, declare as follows:

 3        1.    I am an Assistant United States Attorney assigned to the

 4   matter of United States of America v. Zhongtian Liu et al., CR No.

 5   19-282-RGK.

 6        2.    The government requests sealing of the unredacted versions

 7   of Exhibits 1 and 8 to the Government’s Motion for Certification of

 8   Facts and Issuance of Order to Show Cause (Dkt. 52).           The government

 9   seeks to file these documents under seal because they disclose an

10   individual’s full home address.       The full address is relevant to the

11   government’s motion because it demonstrates that the government

12   effected service of summonses to appear.         Under the Local Rules, the

13   government (or any party) is prohibited from publicly filing any

14   document disclosing a full home address.

15        I declare under penalty of perjury under the laws of the United

16   States of America that the foregoing is true and correct and that

17   this declaration is executed at Los Angeles, California, on September

18   4, 2019.

19

20

21

22                                              EDDIE A. JAUREGUI
23

24

25

26

27

28

                                            3
